DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on October 30, 2020.  Claims 1 – 7, 9 – 12 & 14 – 26 are pending and currently being examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20, 21, 23 & 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 3,374,024) to Reynolds.
Regarding claim 20, Reynolds discloses the handle (64); and at least one attachment device (10) coupled to the handle (64) and configured to couple to the solar module (12), wherein each attachment device (10) includes: at least one of the channel for receiving at least a portion of the solar module (12); and the clamp (See Figure 5) including the base (17), the base (17) including the spring (44) configured to contact, pinch, and secure the solar module (12) in the at least one channel (14) in response to rotation of the handle (64) about the base (17) caused by the lifting force (i.e. Upward Lifting Force) applied to the handle (64) (See Figure 6).  

Regarding claim 21, Reynolds discloses the at least one attachment device (10) is configured to couple to the module (12) including the frame and the frameless module.

Regarding claim 23, Reynolds discloses each attachment device (10) includes the engagement device (68) configured to be displaced by the portion of the frame of the solar module (12) upon the frame being positioned within the channel (See Figure 5).

Regarding claim 24, Reynolds discloses at least one arm (24) for securing at least the portion of the solar module (12) (See Figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 10, 11, 12, 14, 15 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over (German Patent Number DE 334,290) to Parthum in view of (U.S. Patent Number 1,251,278) to Porter and (WO 2007 / 034565) to Yamamoto.
Regarding claim 1, Parthum discloses the handle (A); at least one attachment device (i.e. Left & Right (B, C & C1) in Figures 1 & 3) coupled to the handle (A) and configured to couple to the solar module (See Figure 3), wherein each attachment device (i.e. Left & Right (B, C & C1) in Figures 1 & 3) includes the vertical channel (i.e. Gap Space b/w (B & C1) in Figures 2 & 3) extending from an opening of the vertical channel (i.e. Gap Space b/w (B & C1) in Figures 2 & 3) away from the handle (A) in the configured for receiving a portion of the frame of the solar module (See Figure 3); and 
wherein the handle (A) and the at least one attachment device (i.e. Left & Right (B, C & C1) in Figures 1, 2 & 3) are configured such that the lifting force (i.e. Upward Lifting Force) applied to the handle (A) while the solar module is being carried is in the second vertical direction (i.e. Downward Vertical Direction in Figure 3) opposite the first vertical direction (i.e. Upward Vertical Direction in Figure 3) and perpendicular to the horizontal direction (See Figures 1, 2 & 3).
However, Parthum does not disclose the engagement device within the vertical channel and configured to be displaced by the frame of the solar module in the horizontal direction upon the portion of the frame being positioned in the vertical channel, the engagement device configured to contact and create friction against the frame while the portion of the frame is positioned in the vertical channel and while the solar module is being removed from the vertical channel, the major axis surface of the solar module positioned external to and horizontally displaced from the vertical channel and extending in the first vertical direction beyond the at least one attachment device upon the portion of the frame being positioned in the vertical channel.
Porter teaches the handle (4); the engagement device (7) within the vertical channel (i.e. Channel b/w (1 & 13) in Figure 5) and configured to be displaced by the frame of the solar module in the horizontal direction upon the portion of the frame being positioned in the vertical channel (i.e. Channel b/w (1 & 13) in Figure 5), the engagement device (7) configured to contact and create friction against the frame while the portion of the frame is positioned in the vertical channel (i.e. Channel b/w (1 & 13) in 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the engagement device within the vertical channel and configured to be displaced by the frame of the solar module in the horizontal direction upon the portion of the frame being positioned in the vertical channel, the engagement device configured to contact and create friction against the frame while the portion of the frame is positioned in the vertical channel and while the solar module is being removed from the vertical channel, the major axis surface of the solar module positioned external to and horizontally displaced from the vertical channel and extending in the first vertical direction beyond the at least one attachment device upon the portion of the frame being positioned in the vertical channel as taught by Porter with the module carrier device of Parthum in order to ensure a good fit grip. 
However, Parthum does not disclose the anti-slip device positioned within the vertical channel and configured to contact and create friction with the frame of the solar module independent of the engagement device.  
Yamamoto teaches the anti-slip device (10) positioned within the channel (i.e. Open Gap Space in Figure 4) and configured to contact and create friction with the frame of the solar module (5) independently (See Figure 5).  
configured to contact and create friction with the frame of the solar module independent of the engagement device as taught by Yamamoto with the modular carrier of Parthum in order to prevent slippage, skidding, and excess movement while items are being lifted and transported. 

Regarding claim 9, Parthum as modified by Yamamoto discloses the anti-slip device (10) configured to penetrating at least a portion of an edge of the frame of the solar module (5) (See Figure 4).  

Regarding claim 10, Parthum as modified by Yamamoto discloses the anti-slip device (10) includes the sharp edge for penetrating the at least a portion of an edge of the frame of the solar module (5) (See Figure 4).  

Regarding claim 11, Parthum as modified by Yamamoto discloses the anti-slip device (10) includes the clamp (7A & 7B) configured for clamping at least a portion of the frame of the solar module (5).  

Regarding claim 12, Parthum discloses the handle (A); at least one attachment device (i.e. (B, C & C1) in Figures 2 & 3) coupled to the handle (A) and configured to couple to the solar module (See Figure 3), wherein each attachment device (i.e. (B, C & for receiving at least a portion of the solar module (See Figure 2 & 3).
However, Parthum does not disclose the engagement device configured to be displaced upon the portion of the solar module being positioned in the vertical channel; and penetrate the first portion of the solar module to limit movement of the at least the portion of the solar module positioned in the vertical channel in at least one of the first horizontal direction and the second, opposite horizontal direction.
Porter teaches the engagement device (7) configured to be displaced upon the portion of the solar module being positioned in the vertical channel (i.e. Channel b/w (1 & 13) in Figure 5); and penetrate the first portion of the solar module to limit movement of the at least a portion of the solar module positioned in the vertical channel (i.e. Channel b/w (1 & 13) in Figure 5) in at least one of the first horizontal direction and the second, opposite horizontal direction (See Figure 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the engagement device configured to be displaced upon the portion of the solar module being positioned in the vertical channel,  and penetrate the first portion of the solar module to limit movement of the at least the portion of the solar module positioned in the vertical channel in at least one of the first horizontal direction and the second, opposite horizontal direction as taught by Porter with the module carrier device of Parthum in order to ensure a good fit grip.
However, Parthum does not disclose the anti-slip device independent of the engagement device and positioned at a bottom of the vertical channel, the anti-slip device configured to engage the solar module under the weight of the solar module and 
Yamamoto teaches the anti-slip device (10) independent and positioned at the bottom of the vertical channel (i.e. Open Gap Space in Figure 4), and the anti-slip device (10) configured to engage the solar module (5) under the weight of the solar module (See Figure 4) and penetrate the first portion of the solar module (5) to limit movement of the at least a portion of the solar module (5) positioned in the vertical channel in at least one of the first horizontal direction and the second, opposite horizontal direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the anti-slip device independent and positioned at the bottom of the vertical channel, and the anti-slip device configured to engage the solar module under the weight of the solar module and penetrate a first portion of the solar module to limit movement of the at least a portion of the solar module positioned in the vertical channel in at least one of the first horizontal direction and a second, opposite horizontal direction as taught by Yamamoto with the modular carrier device of Parthum in order to prevent slippage, skidding, and excess movement while items are being lifted and transported. 

Regarding claim 14, Parthum as modified by Porter discloses the engagement device (7) configured to provide at least one of an audible feedback (i.e. Piercing sound of modular frame via serrated edges of (12) in Figure 5) and the tactical feedback in 

Regarding claim 15, Parthum as modified by Porter discloses the engagement device (7) comprises the spring (8). 

Regarding claim 26, Parthum as modified by Porter discloses the engagement device (7) configured to contact the second, different portion of the frame of the solar module (i.e. via 1st & 2nd Serrated Edges on the module (12) in Figure 5) and configured to limit movement of the portion of the solar module in the third direction substantially perpendicular to the first horizontal direction, the engagement device (7) configured to independently contact the frame of the solar module.
Furthermore, Parthum as modified by Yamamoto teaches the anti-slip device (10) independently contact the frame of the solar module (5).

Claim 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over (German Patent Number DE 334,290) to Parthum, (U.S. Patent Number 1,251,278) to Porter and (WO 2007 / 034565) to Yamamoto as applied to claim 1 above, and further in view of (U.S. Patent Number 2010 / 0187274 A1) to Chock, Jr.
Regarding claim 2, Parthum as modified by above does not the securing apparatus for coupling to at least one of the handle and the at least one attachment device, the securing apparatus including at least one strap for securing the solar module carrier device to a user and enabling the user to move the module hands-free.
for coupling to at least one of the handle (50) and the at least one attachment device (14 & 18), the securing apparatus (58) including at least one strap (See Figure 1) for securing the module carrier device (10) to a user and enabling the user to move the module hands-free (See Figures 1 & 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the securing apparatus for coupling to at least one of the handle and the at least one attachment device, the securing apparatus including at least one strap for securing the solar module carrier device to a user and enabling the user to move the module hands-free as taught by Chock et al., with the module carrier of Parthum in order to provide hands free portable transportation.

Regarding claim 3, Parthum as modified by Chock et al., discloses the securing apparatus (58) comprises the harness (See Figure 1) configured to be worn by the user and position the module proximate the user’s back.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over (German Patent Number DE 334,290) to Parthum, (U.S. Patent Number 1,251,278) to Porter and (WO 2007 / 034565) to Yamamoto as applied to claim 1, and further in view of (U.S. Patent Number 5,397,158) to Brass et al.
Regarding claim 4, Parthum as modified above does not disclose at least one attachment device including the housing comprising plastic. 

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make at least one attachment device including the housing comprising plastic as taught by Brass with carrier device of Parthum in order to increase strength integrity and reduce weight.

Claims 16, 17, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over (German Patent Number DE 334,290) to Parthum, (U.S. Patent Number 1,251,278) to Porter and (WO 2007 / 034565) to Yamamoto as applied to claim 12, and further in view of (U.S. Patent Number 2,651,441) to Rau et al.
Regarding claim 16, Parthum as modified by above does not disclose the harness including: at least one strap configured for securing the harness to a user; and a latching device configured for attaching to at least one of the handle and the at least one attachment device. 
Rau et al., teaches disclose the harness (11) including: at least one strap (12 & 12’) configured for securing the harness (11) to a user; and the latching device (19) configured for attaching to at least one of the handle (16) and the at least one attachment device (13, 14 & 15) (See Figures 1, 2 & 5). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the harness including: at least one strap configured for securing the harness to a user; and a latching device configured for attaching to at least one of the handle and the at least one attachment device as taught 

Regarding claim 17, Parthum as modified by Rau et al., discloses the at least one strap (12 & 12’) including the plurality of shoulder straps (26, 27 & 28). 

Regarding claim 18, Parthum as modified by Porter discloses the at least one attachment device (1) includes the handle (4) receiving portion (Open Space Portion Adjacent (4) in Figures 4 & 5) having the center offset from the vertical plane of the channel (i.e. Channel b/w (1 & 13) in Figure 5).
 
Regarding claim 19, Parthum as modified by Rau et al., discloses the at least one strap (12 & 12’) comprising at least one rigid strap with an incomplete loop (See Figures 1, & 2). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 3,374,024) to Reynolds in view of (U.S. Patent Number 4,993,953) to Stein.
Regarding claim 25, Reynolds does not disclose at least one cover for covering at least a portion of the corner of the solar module. 
Stein teaches at least one cover (P) for covering at least a portion of a corner of the solar module. 
.

Allowable Subject Matter
Claims 5, 6, 7 & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 7, 9 – 12 & 14 – 26 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Number 5,257,843) to Nunn discloses the anti-slip device (26) positioned within the vertical channel (25) and configured to contact and create friction with the frame of the solar module independently; and wherein the handle (11) and the at least one attachment device (17, 27 & 23) are configured such that the lifting force (i.e. Upward Force) applied to the handle (11) while the solar module (21) is being .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.V/Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734